Citation Nr: 0522762	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-29 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for post-traumatic stress disorder with bipolar 
disorder for the period from September 28, 1984 to November 
6, 1996.

2.  Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder with bipolar disorder for the 
period from November 7, 1996.


REPRESENTATION

Appellant represented by:	James W. Deremo, Registered 
Agent


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran service 
connection for post-traumatic stress disorder (PTSD), with 
bipolar disorder.  An initial evaluation of 10 percent was 
assigned for the veteran's psychiatric disorder, effective 
from September 28, 1984, the date of his original claim for 
VA compensation for a psychiatric disability.  During the 
course of the appeal, a 30 percent evaluation for the 
veteran's psychiatric disorder was assigned, effective 
November 7, 1996. 

As this case is based on an appeal of a rating decision that 
granted the veteran's original claim for service connection 
for a psychiatric disability effective from September 28, 
1984, consideration must be given regarding whether the case 
warrants the assignment of separate ratings for his service-
connected psychiatric disability for separate periods of 
time, from September 28, 1984, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  For the period from September 28, 1984 to November 6, 
1996, the veteran's service-connected psychiatric disorder 
was manifested by occasional depression with sleep 
disturbance, controlled with medication, which was productive 
of mild social and occupational impairment.

2.  For the period from November 7, 1996, the veteran's 
service-connected psychiatric disorder was manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to depressed mood and sleep 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for post-traumatic stress disorder with bipolar 
disorder for the period from September 28, 1984 to November 
6, 1996, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Codes 9206, 9411 
(1996).

2.  The criteria for an evaluation greater than 30 percent 
for post-traumatic stress disorder with bipolar disorder for 
the period from November 7, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9432 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in April 2001, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim and has been provided opportunities 
to submit such evidence.  Furthermore, the notice provisions 
of VCAA do not apply if, as in the presence case, in response 
to a decision on a claim for which VA has already provided 
the VCAA notice, the claimant files a notice of disagreement 
that raises a new issue.  See VAOPGCPREC 8-03; 69 Fed. Reg. 
25180 (2004).  In the case now before the Board, the RO 
granted service connection for PTSD, with bipolar disorder, 
and assigned an initial rating of 10 percent effective from 
September 28, 1984 to November 6, 1996, and a rating of 30 
percent, effective from November 7, 1996.  The veteran filed 
a notice of disagreement with assignment of the 
aforementioned ratings.  Thus, the duty to notify the veteran 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  All relevant private and VA medical reports 
relating to his psychiatric treatment for the period from 
1984 to 2004 have been obtained and associated with the 
evidence.  He has also been provided with VA psychiatric 
examinations which address the increased rating claims on 
appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary.  See 38 U.S.C.A. §§ 5103, 
5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Pertinent Laws & Regulations:

Disability evaluations are determined by the application of 
VA's SCHEDULE FOR RATING DISABILITIES (Rating Schedule), which is 
based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (2004).

The veteran's service-connected PTSD with bipolar disorder is 
rated 10 percent disabling from September 28, 1984 to 
November 6, 1996; thereafter, it was rated 30 percent 
disabling from November 7, 1996 to the present.  The Rating 
Schedule was revised during this appeal period, with the 
revisions taking effect on November 7, 1996.  Therefore, the 
Board must rate the veteran's service-connected psychiatric 
disorder using the criteria of the old code for the period 
prior to November 7, 1996, and then rate the veteran's 
service-connected psychiatric disorder under the provisions 
of the revised Rating Schedule thereafter.

(a.)  Entitlement To An Initial Evaluation Greater Than 10 
Percent For 
PTSD, With Bipolar Disorder For The Period From 
September 28, 1984 To November 6, 1996.

The veteran's service medical and personnel records show that 
he served in Vietnam and that while he was overseas in 
Southeast Asia, he was treated for a psychosis that was 
related, in part, to combat stress during active duty.  
Service connection was granted for bipolar disorder in an 
April 2003 decision, and an effective date of September 28, 
1984 was assigned.  Thereafter, by rating decision of 
February 2004, service connection for PTSD was granted, with 
the PTSD and bipolar disorder rated as a single disabling 
entity.  38 C.F.R. § 4.14 (2004).

A temporary total evaluation was assigned for the veteran's 
periods of psychiatric hospitalization from September 28, 
1984 to November 30, 1984; from February 25, 1991 to March 
31, 1991; and from November 3, 1993 to November 30, 1993.  
See 38 C.F.R. § 4.29 (2004).  As the total rating assigned 
for these aforementioned periods is the maximum benefit 
provided by the Rating Schedule, only the evidence as it 
applies to the periods of time outside of these 
hospitalization periods will be addressed.

With the exception of the periods of psychiatric 
hospitalization mentioned above, VA outpatient psychiatric 
treatment reports for the period from September 28, 1984 to 
November 6, 1996 show, in pertinent part, that the veteran 
received counseling several times per year and was prescribed 
psychotropic and anti-psychotic medication for his 
psychiatric disability.  The records indicate that he 
experienced occasional depression and sleeping problems, but 
was not actively psychotic and did not experience any 
hallucinations, delusional thinking, or suicidal or homicidal 
ideation.  Although he occasionally displayed a blunted 
affect, and was occasionally emotionally labile with 
loosening of association, he was generally oriented on all 
spheres and was appropriately dressed and groomed.  The 
records indicate that he was employed in the farming industry 
during this period.  He generally displayed good compliance 
with his medication and therapy regimen to keep his 
psychiatric symptoms in control.  He was married to the same 
spouse since 1971 and had a family of five children.

Prior to November 7, 1996, the applicable criteria for rating 
psychiatric disorders are contained in 38 C.F.R. § 4.132, 
with Diagnostic Code 9411 used to rate PTSD and Diagnostic 
Code 9206 for rating bipolar disorder.

Under the previous provisions of the Rating Schedule, 
assignment of a noncompensable evaluation for PTSD was 
warranted when there were neurotic symptoms which may 
somewhat adversely affect relationships with other but which 
do not cause impairment of working ability.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  Assignment of a 10 
percent evaluation for PTSD was warranted when the evidence 
demonstrated that the psychiatric disorder was manifested by 
symptoms that were less severe than those contemplated in the 
criteria for a 30 percent evaluation, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  Id. 

Assignment of a 30 percent evaluation for PTSD was warranted 
when the evidence demonstrated that there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  Id.  In a 
precedent opinion, the General Counsel of VA concluded that 
"definite" was to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represented a degree of 
social and industrial inadaptability that was "more than 
moderate but less than rather large."  VAOGCPREC 9-93; 59 
Fed. Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 2002). 

A 50 percent evaluation for PTSD required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that reliability, 
flexibility, and efficiency levels were so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 70 percent evaluation for PTSD required that 
the ability to establish and maintain effective or favorable 
relationships with people were severely impaired and that 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id. 

A 100 percent evaluation for PTSD required evidence 
demonstrating that the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation from the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or demonstrably unable to 
obtain or retain employment.  Id.; see also Johnston v. 
Brown, 7 Vet. App. 95 (1994).

For rating bipolar disorder (manic, depressed, or mixed), 
assignment of a noncompensable evaluation was warranted when 
the evidence demonstrated a psychosis in full remission.  38 
C.F.R. § 4.132, Diagnostic Code 9206 (1996).  Assignment of a 
10 percent evaluation for bipolar disorder was warranted when 
the evidence demonstrates that the bipolar disorder produced 
mild impairment of social and industrial adaptability.  Id. 

Assignment of a 30 percent evaluation for bipolar disorder 
was warranted when the evidence demonstrates that the bipolar 
disorder produced definite impairment of social and 
industrial adaptability.  Id., see also VAOGCPREC 9-93; 59 
Fed. Reg. 4752 (1994).  Assignment of a 50 percent evaluation 
for bipolar disorder was warranted when the evidence 
demonstrated that the bipolar disorder produced considerable 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

Assignment of a 70 percent evaluation for bipolar disorder 
was warranted when the evidence demonstrated that the bipolar 
disorder produced lesser symptomatology than that which was 
contemplated by the schedule for a 100 percent rating, such 
as to produce severe impairment of social and industrial 
adaptability.  Id.  Assignment of a 100 percent evaluation 
for bipolar disorder was warranted when the evidence 
demonstrated that the bipolar disorder produced active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.

Applying the facts of the case to the time period at issue, 
the Board finds that the level of social and industrial 
impairment associated with the veteran's service-connected 
psychiatric disorder does not meet the criteria for a 30 
percent evaluation whether the disability is rated under the 
criteria for PTSD or bipolar disorder.  The veteran's 
psychiatric symptoms are predominantly manifested by mild 
social and occupational impairment due to occasional 
depression, emotional lability, looseness of association, and 
blunted affect, with disturbed sleeping patterns, which is 
controlled with counseling and pharmacotherapy.  The veteran 
was not actively psychotic and appeared capable of tending to 
his work in the agricultural industry during this period.  As 
the level of disability due to PTSD and bipolar disorder 
neither meets nor more closely approximates the criteria 
contemplated in the rating schedule for definite social and 
industrial impairment, assignment of a rating higher than 10 
percent for the period from September 24, 1984 to November 6, 
1996 is not warranted.  Accordingly, an initial evaluation 
for the veteran's service-connected psychiatric disorder in 
excess of 10 percent is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

(b.)  Entitlement To An Evaluation Greater Than 30 Percent 
For PTSD, With Bipolar Disorder For The Period From November 
7, 1996.

The body of medical evidence as it pertains to the state of 
the veteran's psychiatric impairment for the period from 
November 7, 1996 to the present consists of VA outpatient 
treatment and examination reports that show that he was 
psychiatrically hospitalized in December 1999 in a very 
emotionally labile and agitated state, with disorganized 
thoughts and indications of manic behavior, for which he 
needed to be placed in restraints.  At the time of his 
admission, he reportedly had not slept for several days.  He 
was placed on a revised medication regimen, responded well to 
inpatient treatment, and his mental status stabilized.  He 
was discharged from the hospital 9 days after admission in a 
competent state with no psychotic symptoms and in a euthymic 
mood, displaying a somewhat constricted but appropriate 
affect.

VA outpatient treatment reports dated from 1999 to 2003 show 
that the veteran received psychiatric counseling and 
pharmacotherapy for his bipolar disorder and PTSD.  The 
reports show that he experienced occasional depression and 
disturbed sleep, but that generally during this period his 
mood was euthymic and his affect appropriate, although 
occasionally blunted.  He was oriented on all spheres and was 
not psychotic or hallucinatory, nor did he have true 
homicidal or suicidal ideation.  He displayed neat dress and 
adequate grooming during these counseling sessions.  His 
Global Assessment of Functioning (GAF) score was 55 at one of 
these treatment sessions.  This score indicates moderate 
psychiatric symptoms, for example, flat affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social and occupational functioning, for 
example, conflicts with peers or co-workers.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  

The report of an April 2003 VA psychiatric examination shows 
that the veteran's mental status was good.  He was casually 
but neatly dressed and adequately groomed.  He was oriented 
on all spheres and displayed an intellect in the normal 
range.  He established a good eye contact and rapport with 
the examiner and was cooperative and responsive to the 
psychiatric interviewer's questions.  His speech was normal 
and his thought processes were logical, with no psychotic 
indices elicited.  His affect was flexible and appropriate 
and his mood was within normal limits.  He was gainfully 
employed as a farmer.  The GAF score assigned was 70.  This 
score indicates some mild psychiatric symptoms, for example, 
depressed mood and mild insomnia, or some difficulty in 
social and occupational functioning, but generally 
functioning pretty well, with the ability to have some 
meaningful interpersonal relationships.  See QUICK REFERENCE 
TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The 
examiner opined that

[i]t does not appear that the bipolar disorder is 
necessarily creating marked disruption in terms 
of life functioning.  However, during the 
episodes of mania, he likely is rather 
inefficient in terms of functioning.  Clearly, 
there are no particular problems in this respect 
at present.  

. . . . 

[The veteran's] prognosis for maintaining 
psychiatric equilibrium is positive, as long as 
he adheres to his medications.  However, it may 
be important to caution him that, during times 
when there is a greater sleep deprivation, he 
needs to be particularly cognizant of possible 
psychiatric decompensation.  During planting and 
harvest times, when sleep deprived, he may want 
to particularly try to hire others to help with 
the operations or limit the amount of sleep 
deprivation that he experiences during these 
times.  By doing so, there may be even less 
likelihood of an exacerbation of manic episodes.  

Clearly, the [veteran] is competent to manage 
benefit payments in his own best interests. 

The report of a VA examination conducted in August 2004 shows 
that on mental status evaluation, the veteran appeared neatly 
dressed and groomed and displayed good eye contact with the 
examiner and clear speech.  His affect was blunted and his 
mood was neutral.  His thoughts were logical and spontaneous.  
There was no looseness of association or flight of ideas.  
His thought content indicated that he had no obsessions, 
compulsions, delusions, paranoid ideation, or ideas of 
reference.  He denied having any auditory or visual 
hallucinations or suicidal or homicidal ideation.  However, 
he stated that during his manic episodes, which reportedly 
occurred approximately twice per year and lasted for about 4 
to 6 weeks in duration, he felt he possessed the ability to 
see into the future and was able to have "visions."  At the 
time of the examination, his mental grasp, cognitive 
capabilities, and sensorium were clear.  He was oriented as 
to time, place, and person, and his memory was intact for 
immediate, recent, and remote events.  His personal insight 
was good, and his personal and impersonal judgment appeared 
to be intact.  He was diagnosed with PTSD and bipolar 
disorder, mixed.  His GAF score was 65 to 70, with a score of 
70 attributed to his impairment solely due to PTSD, and a 
score of 65 attributed to impairment solely due to bipolar 
disorder.  These scores indicate some mild psychiatric 
symptoms, for example, depressed mood and mild insomnia or 
some difficulty in social and occupational functioning, but 
generally functioning pretty well, with the ability to have 
some meaningful interpersonal relationships.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  He was deemed to be competent for purposes of 
handling funds.

VA outpatient psychiatric counseling reports dated from March 
2004 to June 2004 show that the veteran was not a danger to 
himself or others and was not experiencing any 
hallucinations.  He was interactive, his speech was goal-
directed, and there was no evidence of any psychosis or 
organic mental deterioration.  His memory and intellectual 
functions were good and he exhibited good self-care 
abilities.  He continued to demonstrate good compliance with 
his psychotropic medication regimen.
  
As of November 7, 1996, the applicable criteria for rating 
PTSD and bipolar disorder are contained in 38 C.F.R. § 4.130.  
Diagnostic Codes 9411 and 9432 use the same criteria to rate 
PTSD and bipolar disorder, respectively.


Assignment of a noncompensable evaluation is warranted for 
PTSD or bipolar disorder manifested by symptoms that are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9432 (2004).  
Assignment of a 10 percent evaluation is warranted for PTSD 
or bipolar disorder manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id. 

Assignment of a 30 percent evaluation is warranted for PTSD 
or bipolar disorder manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
or mild memory loss, such as forgetting names, directions, 
recent events.

A 50 percent evaluation is warranted for PTSD or bipolar 
disorder when there is objective evidence demonstrating 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
for example, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

A 70 percent evaluation is warranted for PTSD or bipolar 
disorder when there is objective evidence demonstrating 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; inability to establish and 
maintain effective relationships.  Id. 

A 100 percent rating is warranted for PTSD or bipolar 
disorder when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time and place, 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 

Applying the facts of the case to the applicable regulations 
for rating psychiatric disorders from November 7, 1996 to the 
present time, the Board finds that the 30 percent evaluation 
currently assigned for PTSD with bipolar disorder adequately 
compensates the veteran for his psychiatric impairment for 
this period.  The records show only one period of psychiatric 
hospitalization for a manic episode in December 1999.  Prior 
to that hospitalization, and since then, the records show 
that the veteran was essentially non-psychotic and that his 
symptoms were well controlled with counseling and medication.  
During the period as issue, the veteran was oriented on all 
spheres and was not homicidal or suicidal.  He experienced 
occasional bouts of depression and was advised to maintain as 
regular a sleep schedule as possible, lest any sleep 
deprivation induce a manic episode.  This is consistent with 
the criteria for a 30 percent evaluation, which contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation, due to depressed mood and sleep impairment. 

The records indicate that the veteran was able to maintain 
his career as a farmer and that his GAF scores during this 
period ranged from 55 to 70, indicating no worse than 
moderate difficulty in social and occupational functioning.  
In this regard, the primary impact that the veteran's 
psychiatric disability has upon his industrial capacity is 
that it impaired his ability to work as a farmer during 
harvest time as the absence of sleep brought about manic 
episodes, and that he was advised by his psychiatrist to hire 
help during harvest to allow him time to sleep.  Otherwise, 
the objective evidence does not demonstrate that the 
veteran's psychiatric disability is manifested by flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands; impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, or difficulty 
in establishing and maintaining effective work and social 
relationships, as contemplated in the criteria for a 50 
percent evaluation.  

In view of the aforementioned objective findings, the Board 
concludes that the veteran's level of social and occupational 
impairment due to PTSD and bipolar disorder does not warrant 
the assignment of a 50 percent evaluation.  Accordingly, a 
rating in excess of 30 percent for the veteran's 
service-connected psychiatric disorder from November 7, 1996 
is not warranted.  As the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation greater than 10 percent for post-
traumatic stress disorder with bipolar disorder for the 
period from September 28, 1984 to November 6, 1996, is 
denied.

An evaluation greater than 30 percent for post-traumatic 
stress disorder with bipolar disorder for the period from 
November 7, 1996, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


